Citation Nr: 0403728	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  95-04 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of radiation 
exposure, including a thyroid disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from October 1965 to December 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  In February 
2001, the Board remanded the issue to the RO for additional 
development.  The case has been returned to the Board for 
further appellate review.  


REMAND

A December 2002 VA outpatient treatment record notes that a 
"T4" (thyroxine) test was to be performed.  The results of 
the testing, if any, have not been associated with the claims 
file.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

1.  The veteran must clarify exactly 
which disabilities (other than a thyroid 
disorder) he claims to be related to 
radiation.

2.  The RO should obtain any pertinent 
VA outpatient treatment records that 
have not been associated with the claims 
file, to include results of a T4 test.  
Any relevant records obtained should be 
associated with the claims file.  

3.  The RO should review the additional 
evidence associated with the claims 
file.  

4.  The veteran is informed that if 
there is relevant outstanding evidence, 
he must submit that evidence to VA.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with all 
requisite appellate procedures.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

